Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO
                                    Judge R. Brooke Jackson

   Civil Action No. 19-cv-00874-RBJ-MEH

   WARNER RECORDS INC., et al

          Plaintiffs,

   v.

   CHARTER COMMUNICATIONS, INC.,

          Defendant.


                                 ORDER on PENDING MOTIONS (1)



          The parties’ teams of lawyers have been prolific in motion practice, and currently thirteen

   motions are pending. This order addresses five of those motions. The others are pending before

   the magistrate judge or the special discovery master.

                                          BACKGROUND

          The background of this case has been described several times in previous orders.

   Plaintiffs are record companies and music publishers that produce and distribute commercial

   sound recordings and musical compositions. They collectively own or control millions of

   copyrighted musical compositions or sound recordings. The defendant, Charter

   Communications, Inc., is an internet service provider (“ISP”) with more than twenty-two million

   subscribers nationwide. Id.

          Plaintiffs contend that some Charter subscribers are using Charger’s ISP services to

   repeatedly infringe plaintiffs’ copyrighted works. Charter’s terms of service prohibit users from

   engaging in copyright infringement and state that Charter reserves the right to terminate accounts

                                                                                                       1
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 2 of 10




   of participants engaged in piracy. Plaintiffs have sent Charter hundreds of thousands of notices

   detailing specific acts of infringement allegedly committed by specific Charter subscribers.

   However, according to the plaintiffs, Charter has not addressed the reported infringements

   because Charter does not want to lose revenue from these subscribers. On the contrary, plaintiffs

   contend that Charter’s lack of action against known infringers “draws” (attracts) subscriptions, as

   subscribers know they can upload, download and distribute infringing content via Charter’s ISP

   service without consequence.

           The gist of this lawsuit is plaintiffs’ contention that Charter is secondarily liable for its

   subscribers’ infringements on theories of contributory and vicarious liability. “[C]ontributory

   liability attaches when the defendant causes or materially contributes to another’s infringing

   activities and knows of the infringement.” Diversey v. Schmidly, 738 F. 3d 1196, 1204 (10th Cir.

   2013). “Vicarious liability attaches when the defendant ‘has the right and ability to supervise the

   infringing activity’ and ‘has a direct financial interest in such activities.’” Id. (quoting Gershwin

   Publ’g Corp. v. Columbia Artists Mgmt., Inc. 443 F.2d 1159, 1162 (2d Cir. 1971)).

           Charter moved to dismiss the vicarious liability claim pursuant to Rule 12(b)(6). ECF

   No. 38. Magistrate Judge Hegarty recommended that this Court deny the motion. ECF No. 71.

   This Court ultimately agreed with Judge Hegarty and denied the motion to dismiss. ECF No.

   157. Briefly, I found that plaintiffs had sufficiently alleged that Charter has the right and ability

   to terminate the users identified in plaintiffs’ infringement notices. Id. at 12-14. And, for

   purposes of a Rule 12(b)(6) motion, plaintiffs had sufficiently alleged that the ability to infringe

   coupled with Charter’s failure to exercise its authority to terminate infringers was a “draw” that

   gave Charter a direct financial interest in the infringing activities. Id. at 5-12.




                                                                                                           2
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 3 of 10




                                                PENDING MOTIONS

            A. Plaintiff’s Amended Motion to Dismiss Charter’s Counterclaims Three and

   Four, ECF No. 189.

            1. Claim Three.

            Defendant’s third counterclaim asserts a violation of § 512(f) of the Digital Millennium

   Copyright Act, 17 U.S.C. § 512(f). That section provides, in pertinent part:

            Misrepresentations. -- Any person who knowingly materially misrepresents
            under this section – (1) that material or activity is infringing, . . .shall be liable for
            any damages including costs and attorneys’ fees, incurred by . . . a service
            provider, who is injured by such misrepresentation, as the result of the service
            provider relying on such misrepresentation in removing or disabling access to the
            material or activity claimed to be infringing . . . .

            The premise for this counterclaim is that plaintiffs’ original complaint identified 11,482

   works (sound recordings and musical compositions) that were claimed to have been infringed by

   Charter’s subscribers, ECF Nos. 1-1, 1-2, whereas plaintiffs’ First Amended Complaint identifies

   11,027 allegedly infringed works. ECF No. 123 at 31-57. According to Charter, the fact that the

   First Amended Complaint identifies 455 fewer works implies that plaintiffs dropped those works

   because plaintiffs did not have valid infringement claims as to them. That, in turn, was a

   “misrepresentation” that supports a claim for damages under § 512(f). Plaintiffs argue that the

   third counterclaim fails to state a claim under the DMCA on which relief could be granted. I

   agree.

            Even if I assume, as does Charger, that plaintiffs dropped the 455 works because they did

   not have a valid infringement claim as to them, Charter has not alleged facts plausibly showing

   that plaintiffs knowingly or materially misrepresented its infringement claims in the original

   complaint. The closest the counterclaim comes to alleging a knowing misrepresentation is in


                                                                                                         3
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 4 of 10




   paragraph 80, which asserts, “Upon information and belief, at all times, Plaintiff had or should

   have had knowledge of the status of their purported ownership or control of copyrights when

   they went infringement notices regarding those copyrights, including those at issue in this case.”

   ECF No. 165 at 59. That conclusory statement, asserted on “information and belief,” and

   sounding in language of negligence, falls short of the mark. The several paragraphs discussing

   the 2016 Urban Study and the invalid infringement claims allegedly submitted by plaintiffs’

   agent MarkMonitor, id. at ⁋⁋ 85-104, say nothing about the 455 dropped works.

          Nor does this Court find that 455 of 11,482 works is material. Describing its automated

   “CATS” system in the same counterclaim, Charter explained that “[a]utomation is important,

   because manual processing of incoming abuse complaints is infeasible for all but the smallest

   ISP networks.” Id. at ⁋33. So too for the volume of works claimed here (which is in turn

   dwarfed by the number of claims of infringement of those works, said to be in the hundreds of

   thousands). The dropped works represent slightly less than four percent of the total.

          It is also significant that plaintiffs dropped works as to which they allegedly determined

   that they did not have a valid claim. It would be ironic that an amendment to reduce the number

   of infringed works would support a counterclaim.

          Finally, the Court finds that Charter has not alleged that it incurred damages “as the result

   of the service provider relying on such misrepresentation in removing or disabling access to the

   material or activity claimed to be infringing.” (emphasis added). It appears to be undisputed in

   this lawsuit that although Charter has notified some of its subscribers of some of plaintiffs’

   claims of infringement, it has not cancelled any subscriptions or taken other actions to disable

   subscribers’ access to Charter’s services.

          Accordingly, the Court grants the motion to dismiss defendant’s third counterclaim.



                                                                                                       4
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 5 of 10




           2. Claim Four.

           The fourth claim asserts that plaintiffs violated the Colorado Consumer Protection Act,

   Colo. Rev. Stat. § 6-1-101 et seq. The basis again is the “dropped works,” alleged to reflect

   plaintiffs’ “knowingly or recklessly sending, and causing to be sent, copyright infringement

   notices concerning works for which they did not own the rights and for which they lacked

   authorization to send such notices.” Id. at ⁋167. However, for the same reasons as discussed

   concerning the third counterclaim, the Court finds that the conclusory allegation is not supported

   by any allegation of facts plausibly supporting a CCPA claim. Indeed, the premise that

   plaintiffs’ dropping the 455 works constituted bad faith conduct that was “fraudulent, reckless,

   willful, knowing, and/or intentional” does not come close to satisfying the particularity required

   for allegations of fraud.

           Possibly Charter will discover facts that would support claims such as its third and fourth

   counterclaims. At this time, however, Charter’s allegations do not do it. The motion to dismiss

   the fourth counterclaim is granted.

           B. Charter Communication, Inc.’s Motion for Leave to Amend its Counterclaims

   One and Two, ECF No. 192,

           Courts “should freely give leave [to amend] when justice so requires.” Rule 15(a)(2).

   The trial in this case has been reset to commence on October 18, 2021. The current discovery

   cutoff is January 31, 2021 (fact) and June 1, 2021 (expert). Permitting what the Court regards as

   a simple and clarifying amendment to defendant’s first and second counterclaims will cause no

   unfair prejudice. Rather, plaintiffs’ opposition to this motion reflects their effort to hold Charter

   to a position that it either did not mean to take or, at least, does not wish to continue to take, for




                                                                                                            5
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 6 of 10




   an ostensible strategic benefit to the plaintiffs. Plaintiffs should have consented to the motion.

   The Court now grants it.

           C. Plaintiffs’ Unopposed Motion for Leave to File Level 1 Restricted Exhibit, ECF

   No. 201.

           Granted.

           D. [BCS Computers] Motion to Restrict Public Access Pursuant to District Court of

   Colorado Civil Rule 7.2, ECF No. 215.

           Granted.

           E. [Charter’s] Objection to Magistrate’s Order Denying Charter’s Motion to

   Compel Plaintiffs to Respond to Charter’s Interrogatories 14 & 15, ECF No. 248.

           Interrogatory 14 in Charter’s Second Set of Interrogatories to the Record Company

   Plaintiffs, ECF Nos. 248-3, and Interrogatory 15 in Charter’s Second Set of Interrogatories to the

   Music Publisher Plaintiffs, ECF No. 248-2, ask plaintiffs to identify the notices of infringement

   that correspond to the sound recordings and music compositions listed in Exhibits A and B to the

   Complaint. 1 Plaintiffs objected to these interrogatories, essentially asserting that answering the

   interrogatories would be unduly burdensome, and that Charter has information in its possession

   from which it can match notices to works.

           These interrogatories and responses have been the subject of portions of a hearing before

   the special master, ECF No. 248-6 (transcript); supplemental letter briefing required by the

   special master, ECF No. 248-7 and 248-8); a portion of a special master order, ECF No. 181; a

   special master order on plaintiffs’ motion for clarification of that order, ECF No. 190; an appeal

   by plaintiffs; an order by the magistrate judge during a hearing reversing the special master’s


   1
    The Court interprets the interrogatories now to apply to the lists provided with plaintiffs’ Amended
   Complaint. ECF No. 123 at 31-57.

                                                                                                           6
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 7 of 10




   order, see ECF No. 243 at 133-71; and now defendant’s appeal of the magistrate judge’s order,

   which has been fully briefed. ECF Nos. 248, 259 and 265.

          The Court has reviewed all those transcripts, motions and briefs. It appears to be

   undisputed that only a fraction of the 11,027 works at issue in the case appear by name in

   plaintiffs’ infringement notices. Plaintiffs contend that plaintiffs’ notification of the remaining

   works can be determined by using the torrent and hash value method as explained by plaintiffs in

   their letter brief for the special master. ECF No. 248-8. Because of the number of notices and

   works at issue in plaintiffs’ claims, the burden of doing this appears to be substantial. See ECF

   No. 243 at 164. Plaintiffs represent that they have not done the torrent and hash value matching

   work already. The magistrate judge accepted the representation, and I will as well.

          The magistrate judge was concerned about two issues. First, he noted (as the expressed

   basis for reversal) that the special master’s orders were based in part on her incorrect assumption

   that plaintiffs had already done the work. ECF No. 243 at 171. That might have been her

   assumption when she issued her first order, but it appears no longer to be her assumption in her

   second order after plaintiffs sought reconsideration. See ECF No. 190 at 9-10. In any event, that

   was not the only basis for the special master’s decision.

          Second, although not expressly indicated to be a ground for reversal, the magistrate judge

   expressed the opinion during the hearing that if both sides have an equal ability to do the work

   using the information that they both possess, then the party wanting the information should bear

   the burden of generating it (even if plaintiffs’ failure to provide the information might come back

   to bite them on summary judgment or at trial). See id. at 156-57, 163, 167. For present purposes

   I will assume that this general proposition was another ground for the magistrate judge’s

   decision, even though not expressly identified as such.



                                                                                                         7
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 8 of 10




           Defense counsel did seem to concede during the hearing that defendant had the ability to

   do the torrent and hash value work. See id. at 145-47. In its objection to the magistrate judge’s

   order, however, Charter denies that it can do the work, at least not as easily or reliably as can the

   plaintiffs. See ECF No. 248 at 1-3, 10-11. Nevertheless, given the resources that both sides have

   devoted to this case, I will assume that Charter probably could do the work required or have the

   work done for it, though perhaps not as efficiently or reliably as the plaintiffs whose agents

   generated the notices and who explained how to decipher them.

           More importantly, however, the plaintiffs’ claim in this case is that they notified Charter

   that some of its subscribers had repeatedly infringed plaintiffs’ copyrights on specific works, and

   that Charter’s refusal to take meaningful steps in response to the receipt of plaintiffs’ notices

   (such as termination of the subscriptions of the most repetitive infringers) facilitated and even

   encouraged the infringement. Plaintiffs hope to recover millions, if not billions, of dollars of

   damages from Charter. Proof of notice of infringement of specific works is fundamental to

   plaintiffs’ claims. Plaintiffs’ counsel have indicated that plaintiffs do not need the information

   defendants seek, as they have a different plan as to how to prove their case. That does not mean,

   however, that the information is not discoverable.

                   In terms of allocating the burden of generating this relevant and discoverable

           information, the unfortunate thing is that these parties have not agreed on a compromise

           method of reducing the burden such as by each doing the work on a representative

           sample and agreeing on how the result could be generalized to the larger data base, or in

           some other way. 2 Instead, they stubbornly insist that the other party bear the burden. In

           the circumstances I do not find that placing the burden of generating the information


   2
    Defense counsel suggested a possible compromise, but plaintiffs raised the specter of a “work product”
   objection, and nothing came of it during the hearing. See ECF No. 243 at 167-69.

                                                                                                             8
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 9 of 10




           requested by the two subject interrogatories on the plaintiffs is in any manner

           unreasonable or unfair. Rather, I agree with the special master’s analysis and orders.

           Accordingly, the Court sustains Charter’s objection to the magistrate judge’s order and

   reinstates the special master’s orders at ECF No. 181 at 24-25 and ECF No. 190 at 9-11. The

   Court directs plaintiffs to provide full and complete answers to the subject interrogatories 14 and

   15 no later than 30 days after the date of this order. If plaintiffs choose to engage an “expert” to

   do the work, so be it. Plaintiffs should maintain a record of the specific costs or fees they incur

   in compiling this information for possible inclusion in an award of costs depending upon the use

   that is made of the information once it has been compiled and the ultimate result of the trial in

   the case.

                                                 ORDER

           1. Plaintiff’s Amended Motion to Dismiss Charter’s Counterclaims Three and Four, ECF

   No. 189, is GRANTED. The third and fourth counterclaims are dismissed without prejudice.

           2. Charter Communication, Inc.’s Motion for Leave to Amend its Counterclaims One

   and Two, ECF No. 192, is GRANTED.

           3. Plaintiffs’ Unopposed Motion for Leave to File Level 1 Restricted Exhibit, ECF No.

   201, is GRANTED.

           4. [BCS Computers] Motion to Restrict Public Access Pursuant to District Court of

   Colorado Civil Rule 7.2, ECF No. 215, is GRANTED.

           5. [Charter’s] Objection to Magistrate’s Order Denying Charter’s Motion to Compel

   Plaintiffs to Respond to Charter’s Interrogatories 14 & 15, ECF No. 248, is GRANTED, and

   plaintiffs are directed to answer the subject interrogatories no later than 30 days after the date of

   this order.



                                                                                                           9
Case 1:19-cv-00874-RBJ-MEH Document 284 Filed 11/05/20 USDC Colorado Page 10 of 10




         DATED this 5th day of November, 2020.


                                                 BY THE COURT:




                                                 ___________________________________
                                                 R. Brooke Jackson
                                                 United States District Judge




                                                                                   10
